Exhibit 10.02

AMBAC FINANCIAL GROUP, INC.

2007 DIRECTORS COMPENSATION TABLE *

EFFECTIVE AS OF OCTOBER 1, 2007

 

TYPE OF FEE

   AMOUNT  

MANNER OF PAYMENT

Annual Fees/Awards     

•        Annual fee for serving as a director of Ambac Financial Group, Inc.

   $80,000**   $80,000 payable quarterly in arrears in cash

•        Annual fee for serving as a director of Ambac Assurance Corporation

   None  

•        Annual fee for chairing the Audit and Risk Assessment Committee of
Ambac Financial Group, Inc.

   $20,000   Payable quarterly in arrears in cash

•        Annual fee for chairing the Compensation Committee or Governance
Committee of Ambac Financial Group, Inc.

   $10,000   Payable quarterly in arrears in cash

•        *Annual fee for serving as Presiding Director of Ambac Financial Group,
Inc.

   $75,000   Payable quarterly in arrears in cash Travel and Related Expenses   
 

•        Travel and related expenses incurred in attending a stockholder, board
or committee meeting

   100% of
expenses
incurred   Payable in cash promptly upon submission of receipts to the Ambac
Financial Group, Inc.

Note: Presiding Director was previously called Lead Director.

No Non-Chairman Fee as of July 25, 2006 (Phillip B. Lassiter resigned as
Chairman of the Board)

 

* Effective October 1, 2007, Annual Fee for Serving as Presiding Director
increased to $75,000 from $25,000.

 

 

* Directors who are employees of Ambac Financial Group, Inc. and its affiliates
are not paid any fees or other compensation for serving as directors, but are
reimbursed for travel and related expenses incurred in attending meetings.

 

** The cash portion of the annual fee is prorated to reflect service on the
Board of less than one full year prior to the relevant annual meeting of
stockholders.





--------------------------------------------------------------------------------

AMBAC FINANCIAL GROUP, INC.

DIRECTORS COMPENSATION TABLE

EFFECTIVE AS OF JANUARY 29, 2007*

(CONTINUED PAGE 2 OF 2)

 

TYPE OF FEE

   AMOUNT  

MANNER OF PAYMENT

Stock Awards     

•        Annual Award of Restricted Units of Common Stock (RSUs)

   Value of
$60,000
RSUs on
date of the
Annual
Meeting  

•        The value of $60,000 of RSUs will be awarded annually on the date of
the annual meeting of stockholders. The number of RSUs shall be equal to $60,000
divided by the closing price of Ambac’s Common Stock on the NYSE on the date of
the Annual Meeting.

 

•        The RSUs vest on the first anniversary of the grant

•        Five-year Award of RSUs

   Value of
$210,000
RSUs on
date of
Annual
Meeting
(only
granted
once every 5
years)  

•        The value of $210,000 of RSUs are awarded on the date of the annual
meeting of stockholders coincident with, or first succeeding the director’s
election to the Ambac Financial Group, Inc. Board. The number of RSUs shall be
equal to $210,000 divided by the closing price of Ambac’s Common Stock on the
NYSE on the date of the Annual Meeting.

 

•        These RSUs vest on the date of the annual meeting held in the fifth
year following the date of grant

 

•        Assuming the director remains on the Board following vesting, he or she
will be awarded an additional $210,000 in RSUs

 

•        RSUs are awarded under the 1997 Non-Employee Directors Plan, as amended

 

* On January 29, 2007 average of high and low selling price changed to closing
price

 

OTHER BENEFITS

  

DESCRIPTION

•        Deferred compensation

   Under the Deferred Compensation Plan for Outside Directors and Eligible
Senior Officers, non-employee directors may elect to defer all or part of their
director compensation (including both annual and meeting fees) that is paid in
cash

•        Health and welfare

   Each non-employee director is permitted to enroll (without paying any
premium) in the Ambac Financial Group, Inc. medical and dental plan and is
eligible to receive a $50,000 term life insurance policy (without paying any
premium)